Order, Supreme Court, New York County (Alice Schlesinger, J.), entered March 30, 1994, which denied defendant’s motion to dismiss plaintiff’s amended complaint pursuant to CPLR 3211 (a) (5) and (7), unanimously affirmed, without costs.
The action is not barred by res judicata or collateral estoppel since the prior fee dispute and the current legal malpractice claim involve different issues (cf., Chisholm-Ryder Co. v Sommer & Sommer, 78 AD2d 143). Concur—Sullivan, J. P., Rosenberger, Wallach, Kupferman and Nardelli, JJ.